Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit

Nos. 15-1943
     15-1944

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                       RAMÓN MOLINA-QUINTERO,

                        Defendant, Appellant.



           APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
         [Hon. Juan M. Pérez-Giménez, U.S. District Judge]



                               Before
                    Lynch, Lipez, and Thompson,
                          Circuit Judges.



     Paul M. Glickman and Glickman Turley LLP on brief for
appellant.
     Rosa Emilia Rodríguez–Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Mainon A. Schwartz, Assistant United
States Attorney, on brief for appellee.


                             March 17, 2017



     .
           THOMPSON, Circuit Judge.

                                 PREFACE

           Ramón Molina-Quintero ("Molina") believes the government

breached a plea agreement he had entered into with the government

and so says he should get resentenced by a different district

judge.   Spying no plain error, we affirm.

                             BACKGROUND1

                           Plea Agreement

           Molina pleaded guilty to drug and firearm charges under

a nonbinding plea agreement that resolved two indictments filed

against him. After working through some adjustments, the agreement

arrived at a total offense level 33 for the two drug charges.         The

agreement did not specify either his criminal history score or

criminal   history   category,   though    it   did   forecast   possible

sentencing ranges for the drug charges based on criminal history

categories I (135-168), II (151-188), and III (168-210).2         For the

drug charges, the parties promised to jointly recommend a sentence

at "the lower end of the applicable guideline range for a total


     1 As per usual, we draw the background facts from the plea
agreement, the unobjected-to parts of the presentence report, and
the transcripts from the relevant court hearings.      See, e.g.,
United States v. Romero-Galindez, 782 F.3d 63, 65 n.1 (1st Cir.
2015).
     2 These ranges were for the drug charges together, because
they were grouped for sentencing purposes, as required by the
guidelines. See U.S.S.G. § 3D1.2(d).
                                  - 2 -
offense level 33."         And for the firearm charge, the parties

promised to jointly recommend a 60-month term, to run consecutively

to whatever sentence the judge imposed on the drug charges.              "Any

recommendation other than what is stated herein," the agreement

added, "constitute[s] a breach of the plea agreement."

                            Presentence Report

            Probation also found that Molina's total offense level

was 33, which included a 2-level enhancement because the drug

trafficking occurred near a protected location.              And probation

calculated his criminal-history category as II because of his 1994

conviction for carrying a weapon without a license.              All of this

produced a proposed sentencing range of 151-188 months.

                                 Sentence

            At    sentencing,   Molina's    lawyer   asked   the   judge    to

(a) jettison the protected-location enhancement because the plea

agreement     "did   not   contemplate"     adding    "points"     for   that

enhancement; (b) lower his offense level by 2 levels based on

Amendment 782 to the sentencing guidelines;3 and (c) reduce his

criminal-history score because of the 1994 conviction's supposed

remoteness.      The judge asked the prosecutor for her response.          And




     3 That amendment retroactively lowered by 2 levels the base
offense levels for many drug crimes.       See United States v.
Alejandro-Montañez, 778 F.3d 352, 362 (1st Cir. 2015).
                                   - 3 -
she started off with some background about the plea negotiations,

saying that "we lowered the amount of drugs" attributed to him to

reach an agreement.         She conceded that the plea agreement did not

mention    the    possibility       of   a   protected-location       enhancement.

Noting how the plea agreement contained a stipulated total offense

level of 33, she also said — wrongly, it turns out, without being

contradicted by defense counsel then and there — that "the parties

agreed that each party was going to argue for a sentence within

the range."      But, she quickly added, "the government at this time

is standing by what was recommended in the plea agreement" and so

would    not     push   for   a     protected-location         enhancement.    The

government would not oppose the 2-level reduction under Amendment

782, she intimated, even though that would result in a total

offense level lower than the one spelled out in the plea agreement.

But she argued against Molina's bid to have the judge reduce his

criminal-history        category,     saying     he   should    "be   considered   a

criminal history category II."

               And now we come to the money quote, as Molina sees it.

After saying all this to the judge, the prosecutor then said that

Molina "should be sentenced to the higher end of the applicable

range."     As she started to go into the stipulated facts — which

she     noted    included     his    "preserv[ing]      and     protect[ing]   the

narcotics and profits of the organization through the use of

                                         - 4 -
intimidation" — the judge interrupted and asked her follow-up

questions         about      the    defense's       push      for       a     lower   guidelines

calculation.            Among her responses, the prosecutor stressed that

the government could not ask for a protected-location enhancement

because "that would be a breach of the plea agreement."                                    During

this back-and-forth between the prosecutor and the judge, Molina's

lawyer          broke   in     to     object      to    the     prosecutor's           misstated

recommendation for a sentence at the higher end of the sentencing

range.          But the judge said that he was "still trying to resolve

the . . . objections you have with the presentence report."

                 After explaining why the protected-location enhancement

applied and the prior conviction counted toward his criminal-

history points,4 the judge gave defense counsel a chance to finish

his comment on the government's sentence recommendation.                                     The

prosecutor's "upper end of the guideline" recommendation, defense

counsel         said,    was   "in        clear   breach"     of        the    plea   agreement,

"[u]nless         she   wishes       to    withdraw     that,       I    don't    know."      The

prosecutor responded immediately, saying "that is correct.                                 And we

stand correct[ed]."                She then explained her mistake, saying that

most       of    the    plea       agreements      in   this        multi-defendant        drug-

conspiracy matter specified a sentencing range rather than a point



       4
       We need not get into the judge's reasons because Molina does
not challenge the ruling on those two issues here.
                                               - 5 -
within that range but that Molina's agreement was different: "[W]e

withdraw that because . . . we usually do that within a range.

But in this particular case, in order to reach a recommendation,

we agreed that . . . the government was going to agree for the

lower end of the applicable guideline range."

          Taking a belt-and-suspenders approach, the judge made

doubly sure what the government's recommendation was:

     THE COURT: That [Molina] be sentenced to the lower end
     of the applicable guideline range . . . [t]hat is the
     recommendation of the government?

     [THE PROSECUTOR]:   Yes.

     THE COURT: So the statement you previously made to the
     higher end, referring to the higher end of the guideline
     —

     [THE PROSECUTOR]:   We withdraw that one.

     THE COURT:   — you withdraw that?

     [THE PROSECUTOR]:   Yes, Your Honor.

          Molina's counsel did not object to the prosecutor's

revised recommendation, despite being given the chance to voice

his objection. And counsel did not say that the prosecutor's error

was incurable, that the cure was not effective, or that his client

should be sentenced by a judge who had not heard the misstated

recommendation.

          After   listening   to    each   side's   lawyers,   the   judge

proceeded to impose Molina's sentence.        The 2-level increase for

                                   - 6 -
a protected location and the 2-level decrease pursuant to Amendment

782 effectively cancelled each other out.              And skipping over

details   not   relevant   to   this   appeal,   we   see   that    the   judge

eventually settled on a total offense level of 33 (mirroring the

total offense level set out in the plea agreement).                Paired with

a criminal-history category of II, Molina's sentencing range was

151-188 months.      After considering the offense elements, the

parties' plea agreement, and the pertinent 18 U.S.C. § 3553(a)

sentencing factors,5 the judge sentenced Molina to concurrent 188-

month sentences for the two drug charges and a consecutive 60-

month term for the firearm charge.

           From this sentence, Molina appeals, arguing that because

the government breached the plea agreement, we must vacate and

remand to a different judge for resentencing.               The government

argues otherwise, unsurprisingly.6




     5 The judge noted, for example, that this was Molina's
"seventh known arrest and his fourth conviction" and that he had
proven to be a serial probation violator.
     6 The government insists "that the corrected misstatement was
not a breach," or, "if it was a breach," that "it was
satisfactorily cured."    But this distinction does not matter,
since, either way, a sentencing remand is not called for.      Cf.
United States v. Oppenheimer-Torres, 806 F.3d 1, 4 (1st Cir. 2004)
(concluding both that the prosecutor's misstatement "did not
constitute a breach of the agreement" and that it was "not obvious
that there was a breach that was not adequately corrected").
                                   - 7 -
                                      DISCUSSION

                                 Standard of Review

               The parties dispute which standard of review governs, de

novo     —    Molina's     preferred    standard;        or     plain     error        —    the

government's preferred standard.                  We side with the government:

Molina never suggested to the judge that the prosecutor's misstep

was incurable or that her correction was not enough to cure the

error.        And    he   did   not   ask   for    the     relief    he       now   wants       —

resentencing before a different judge. So we review only for plain

error,       see    Oppenheimer-Torres,          806   F.3d    at   4     —    a    famously

difficult-to-satisfy            standard,    which     requires         Molina      to     show

"error,      plainness,     prejudice       to    [him,]      and   the       threat       of   a

miscarriage of justice," see United States v. Torres–Rosario, 658

F.3d 110, 116 (1st Cir. 2011); see also Puckett v. United States,

556 U.S. 129, 142 n.4 (2009).

                                       Analysis

               In bygone days we routinely said that a prosecutor's

"erroneous sentencing recommendation in breach of a plea agreement

was not cured by withdrawal in favor of a belatedly compliant

recommendation."          Oppenheimer-Torres, 806 F.3d at 4 (citing United

States v. Kurkculer, 918 F.2d 295, 302 (1st Cir. 1990), for our

old approach).         But then along came Puckett, where the high Court

explained that "some [plea agreement] breaches may be curable upon

                                        - 8 -
timely objection — for example, where the prosecution simply forgot

its commitment and is willing to adhere to the agreement."                           556

U.S. at 140.

             With   this   in    mind,     and    assessing         the    prosecutor's

misstep in light of the transcript as a whole, we see "no obvious

error   in    the    [judge's]        decision        to    proceed    following     the

prosecution's unambiguous correction of its initial error."                          See

Oppenheimer-Torres,        806    F.3d    at     4.        Remember:        Before   the

prosecutor made the complained-about recommendation, she took

pains to explain that the government intended to fulfill its plea-

agreement    obligations,        as    evidenced       by    her    saying    that   the

prosecution stood by the agreement's recommendations — which is

why, for example, she refused to push for a protected-location

enhancement     (because        the    agreement           did   not      include    that

enhancement).       Avoiding a breach was a major goal of hers, we can

fairly infer from the transcript.                     And although she got the

recommendation wrong at first — asking for the high end instead of

the low end of the sentencing range — she corrected the error when

made aware of it.       She also did so readily and forcefully — not

grudgingly or misleading, as Molina suggests.                      It is safe to say,

then, that all the sentencing-hearing participants "knew plainly

and correctly that the government's considered recommendation was



                                         - 9 -
as in the [a]greement."     See id.       All of which means that Molina

cannot show plain error.       See id.

           Arguing   against    this     conclusion,   Molina   blasts   the

prosecutor for not calling her "breach . . . inadvertent."               But

the prosecutor did make an inadvertence claim.              Recall:      The

prosecutor explained to the judge that other recommendations in

this   multi-defendant   case    were    for   sentences   within   certain

ranges, rather than for a specific point within that range.

Molina's case, it turns out, did involve dozens of defendants.

And Molina was not the only defendant surnamed Molina-Quintero.

Interestingly, the other Molina-Quintero's plea agreement called

for a sentence recommendation "within the applicable guideline

range for a total offense level of thirty three (33)" — for what

it is worth, the misstated recommendation here would have been

perfectly proper under that agreement.         All in all, looking at the

whole picture, we view the prosecutor's unfortunate misstatement

as an indication of confusion on her part — not as "a sign that

the government had second thoughts" about the plea agreement's

recommendation.   See id.

           Insisting that the prosecutor neither "defend[ed]" the

agreement's "low-range" recommendation nor "counteract[ed] the

premises" undergirding her "high-range" proposal, Molina relies on

pre-Puckett caselaw — Kurkculer, for example — to argue that the

                                  - 10 -
prosecutor's withdrawal of the offending recommendation with a

substitution of the agreed-upon one could not "cure" the problem

because "[t]he damage had already been done."      But the Supreme

Court's Puckett decision and our decision in Oppenheimer-Torres

knock the legs out from under that argument.      See Oppenheimer-

Torres, 806 F.3d at 4 (noting how Puckett changed the law in this

circuit).

            The bottom line is that Molina fails the plain-error

test because, as in Oppenheimer-Torres, "it is not obvious that

there was a breach that was not adequately corrected as the Supreme

Court anticipated in Puckett."    See Oppenheimer-Torres, 806 F.3d

at 4.

                             CONCLUSION

            Our work over, we affirm Molina's sentence.




                               - 11 -